 MARTIN REDI-MIXMartinRedi-Mix, Inc.andTeamsters Local UnionNo. 580,InternationalBrotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof America. Case 7-CA-1856328 February 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 31 March 1982 Administrative Law JudgeJohn H. West issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.On 27 February 1984 the Board issued an order re-manding the proceeding to the judge for consider-ation and preparation of a supplemental decision inlight of its decision inOlin Corp.,268 NLRB 573(1984),andMeyers Industries,268NLRB 493(1984). On 18 May 1984 Administrative Law JudgeJohn H. West issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The Board has considered the decision, the sup-plemental decision, and the record in light of allthe exceptions and briefs and has decided to affirmthe judge's rulings, findings, and conclusions onlyto the extent consistent with this Supplemental De-cision and Order.The judge found that the instant case is not sub-ject to deferral to the arbitration award underOlinCorp.,supra, because the arbitrator was not pre-sentedwith the facts relevant to resolving theunfair labor practice issue and failed to treat thecontractual issue. The judge further found that thearbitration award was palpably wrong. The Re-spondent excepts to judge's failure to defer to thearbitration award which found that, on 23 June1980, employee Arwood actually quit his employ-ment rather than drive his assigned truck, which heclaimed was too noisy and hurt his ears. In supportof its exceptions, the Respondent submits that thejudge refused to defer to the arbitration award be-cause he merely disagreed with the arbitrator's fac-tual findings. The Respondent also asserts that theGeneral Counsel did not meet his burden of proofthat deferral is not warranted in this case. For thereasons set forth below, we find merit in the Re-spondent's contentions.InOlin Corp.,the Board reaffirmed its commit-ment to the standards set forth inSpielbergMfg.Co.,'which held that the Board would defer to an' 112 NLRB 1080 (1955)559arbitration award where the proceedings appear tohave been fair and regular, all parties have agreedto be bound, and the decision of the arbitrator isnot clearly repugnant to the purposes and policiesof the Act. In addition, the Board majority alsoclarified its position with respect to theRaytheonCo.2 requirement that the arbitrator must have con-sidered the unfair labor practice issue. Under therevised standard, an arbitrator has adequately con-sidered the unfair labor practice issue if the con-tractual issue is factually parallel to the unfair laborpractice issue, and the arbitrator was presentedgenerally with the facts relevant to resolving theunfair labor practice.With regard to the inquiryinto the "clearly repugnant" standard,Olindoesnot require an arbitrator's award to be totally con-sistentwithBoard precedent.UnderOlin,theBoard will defer unless the award is "palpablywrong," i.e., unless the arbitrator's decision is notsusceptible to an interpretation consistent with theAct. The burden is on the party opposing deferralto affirmatively demonstrate the defects in the arbi-tral process or award.The General Counsel asserts that deferral is inap-propriate because (1) the arbitrator failed to treatthe contractual issues as factually parallel to theunfair labor practice issues in this case; (2) the arbi-tratorwas not presented with the facts relevant toresolving the unfair labor practice or the contrac-tual issues; and (3) the arbitrator's ultimate findingof a voluntary quit by employee Arwood is palpa-blywrong. The only evidence relied on by theGeneral Counsel in support of his position was thearbitrator's decision itself.We find, contrary to the judge, that the arbitra-tion award satisfies the requirements ofOlinandthat theGeneralCounsel failed to satisfy hisburden of proof espoused byOlin.As admitted bythe General Counsel, the statutory and contractualissues in this case were factually parallel. Contraryto the General Counsel's implication,Olindoes notrequire the arbitrator to make a specific findingthat the issues are parallel. The factual questionsbefore the arbitrator were coextensive with thosethatwould be considered by the Board in a deci-sion on the statutory issues. These factual questionswere what prompted employee Arwood's depar-ture from the jobsite on the day in question; whatoccurred during the conversation between Arwoodand his supervisor shortly before his departurefrom work that day; whether Arwood's departurefrom work that day constituted a voluntary quit onhis part; whether Arwood was discharged and for2 140 NLRB 883 (1963)274 NLRB No. 79 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat reasons. In fact, the judge treated these factu-al questions in resolving the statutory issues.The General Counsel also failed to show thatfacts generally relevant to the unfair labor practicewere absent from therecordmade before the arbi-trator.The General Counsel and the judge incor-rectly relied solely on the arbitrator's decision itselfto show what evidence was submitted to the arbi-trator.WithOlin'splacement of an affirmativeburden of proof on the party opposing deferral, wehave indicated that the arbitrator's factual findingsarenotequivalent to what record evidence actuallywas submitted to the arbitrator. Thus, it is not nec-essary for the arbitrator to recite evidence in awritten decision. Rather, the party seeking to avoiddeferral must establish that the facts generally rele-vant to the unfair labor practice were not present-ed to the arbitrator at some time during the pro-ceeding. The General Counsel's introduction of theaward is insufficient to meet this burden. If any-thing, the arbitrator's decision here tends to showthat the arbitrator was presented with essentiallythe same evidence necessary for determination ofthe unfair labor practice charge. This evidence in-cluded the contract provisions granting employeesthe right to refuse to drive unsafe equipment undercertain conditions, the medical condition of Ar-wood's hearing, his refusal to wear ear defendersprescribed by his physician, the condition of thecompany truck to which Arwood was assigned, thecircumstances surrounding his departure fromwork the day in question, and the events leading tothe termination of his employment.The General Counsel observes that the arbitratorstated in his decision that Arwood never offered toreturn to work after the 23 June 1980 confronta-tion,while the uncontradicted record evidence inthe unfair labor practice case indicated that on 25June 1980 Arwood did unconditionally express hisdesire to return to work and he was not allowed todo so. The General Counsel therefore urges us toabstain from deferring to the arbitration award be-cause a more complete factual record may have re-sulted in an opposite conclusion.The Board is not prepared to engage in conjec-ture as to which way an arbitrator's decision mayhave shifted had certain additionally allegedly rele-vant facts come to light. In fact, that is not evenour province, for the "Board's involvement is notin the nature of an appeal by trial de novo."3 Ourrole is to ascertain whether the arbitrator was pre-sented generally with the relevant facts necessaryto consider the unfair labor practice. We are satis-fied that this arbitrator was presented generally3Badger Meter,Inc, 272 NLRB824, 826 (1984)with those facts, which is exactly whatOlinre-quires.The General Counsel's argument on this pointamounts to a request that the Board substitute thejudge's findings on this matter, which are arguablymore favorable to the General Counsel's positionand which are at odds with those of the arbitrator.InOlin,we stated clearly that we will not permitthe party opposing deferral to pick and choose be-tween the judge's and arbitrator's factual findings.Additionally, the General Counsel has failed toshow that the arbitration award is clearly repug-nant to the Act. Both the General Counsel and thejudge have mistaken the Board's role in this matter.Because the General Counsel and the judge wouldhave decided the contractual issues in this case dif-ferently than the arbitrator did, they have ad-vanced that deferral is inappropriate. The Board'sreview underOlindoes not contemplate that theBoard will substitute its judgment for that of thearbitrator in resolving contractual issues. Rather,we will inquire only whether the arbitrator ade-quately considered the unfair labor practice issueswhich, in this case, we have concluded was satis-factorily done.Accordingly, we shall defer to the grievance ar-bitration award and dismiss the complaint in its en-tirety.4ORDERThe complaintisdismissed.4 In light of our decision to defer to the arbitration award, we deem itunnecessary to rule on the merits of the 8(a)(1) allegationSUPPLEMENTAL DECISIONJOHN H WEST,Administrative Law Judge.In my de-cision in this proceeding, issued March 31, 1982, it wasconcluded,as here pertinent,that"[i]nasmuch as the ar-bitrator did not rule on the unfair labor practice issue,Respondent's . . . request for deferral must be denied.Suburban Motor Freight,247 NLRB 146 (1980)."By Order dated February 27, 1984,the National LaborRelations Board (the Board) remanded the proceedingindicating that Respondent filed exceptions and a sup-porting brief(May 14, 1982) and the General Counselfiled an answering brief(May 25, 1982); that on January6 and 19,1984, it issued its decisions inMeyers Industries,268 NLRB 493 andOlin Corp.,268 NLRB 573(1984),respectively; and that, in light of these Board decisions, asupplemental decision should be prepared herein andserved on the parties.By Order dated March 23, 1984, the parties were invit-ed to submit position statements regarding the above-de-scribed Board decisions and the United States SupremeCourt'sdecisioninNLRB v. CityDisposal Systems,104S.Ct. 1505 (1984), which adopted by a 5 to 4 decision the MARTIN REDI-MIXBoard's rationale'expressed inInterboroContractor,157NLRB 1295 (1966), enfd.388 F.2d 495 (2d Cir. 1967),which rationale is described belowBoth the General Counsel and Respondentcorrectlypoint out in their position statements thatMeyers Indus-tries,supra,does not apply to the instant proceedingsince here, as inCity DisposalSystems,supra,there is alabor agreement and the BoardinMeyersIndustries,supra, distinguished that case from a situation where acollective-bargaining agreement exists.A majorityof the Board inOlinCorp.,supra,conclud-ed that it would require the party seeking to have theBoard reject deferral and consider the merits of a givencase show that specified standards for deferral, treatedinfra, have not been met.As indicatedby theBoard, theparty seeking to have the Board ignore the determinationof an arbitrator has the burden of affirmatively demon-strating the defects in the arbitral process oraward Tothe extent thatSuburbanMotor Freight,supra,providedfor a different allocation of burdens in deferral cases, itwas overruled.Regarding the aforementioned standards,theBoard'stated inOlinCorp,supra at 574:Accordingly,we adopt the following standardfor deferral to arbitration awards.We would findthat an arbitrator has adequately considered theunfair labor practice if (1) the contractual issue isfactually parallel to the unfair labor practice issue,and (2)the arbitrator was presented generally withthe facts relevant to resolving the unfair labor prac-tice.6 In this respect, differences, if any, betweenthe contractual and statutory standards of reviewshould be weighed by the Board as part of its deter-mination under theSpielberg[Mfg.Co.,112 NLRB1080 (1955)]standards of whether an award is"clearly repugnant"to theAct And,with regard tothe inquiry into the "clearly repugnant" standard,we would not require an arbitrator's award to betotally consistent with Board precedent Unless theaward is "palpably wrong,"7 i e., unless the arbitra-tor's decision is not susceptible to an interpretationconsistent withthe Act,we will defer.6This approach is supported by Board precedent See, e g ,Kansas City Star Co,236 NLRB 866 (1978),Atlantic Steel Co, 245NLRB 814 (1979)7International Harvester Co,138 NLRB 923, 929(1962), affdsub nomRamseyvNLRB,327 F 2d 784 (7th Or 1964), certdenied 377 U S 1003 (1964), quoted in Member Penello's dissent-ing opinion inDouglasAircraftCo,234 NLRB 578, 581(1978),enf denied 609 F 2d 352(9th Cur 1979)In her position statement,the General Counsel arguesthat the instant case is not subject to deferral underOlinCorp.,supra for:While the contractual issue should have been fac-tually parallel to the unfair labor practice issue inthe instant case, the arbitrator failed to treat it assuch and, further, was not presented with the factsrelevant to resolving the unfair labor practice. As aresult, the arbitrator's decision is palpably wrong.Therewas no record testimony as to the arbitration561proceeding and, therefore, the only evidence as tothe facts presented to and considered by the arbitra-tor is the decision itself The arbitrator addressedsolely the issue of whether [the alleged discrimina-teeRobert] Arwood voluntarily quit and that wasdone in a vacuum without any reference to the rele-vant contract provision which allows employees torefuse to drive unsafe trucks.In addition,in consid-ering the issue of a voluntary quit, the arbitrator didnot have certain crucial facts before him as revealedby the record testimony in the instant case. Whilethe arbitrator stated in his decision that Arwoodnever offered to return to work after June 23,[1980], the uncontradicted record evidence in theinstantcase indicated that on June 25 [1980]Arwood unconditionally expressed his desire toreturn toworkand he was not allowed to do so.The arbitrator relied heavily in his finding of a vol-untary quit on Arwood's supposed failure to offerto return to work where an accurate factual recordmay haveresulted inan opposite conclusion. Thefact that Arwood discontinued wearing ear defend-ers was mentioned by the arbitrator without any in-dication that he was presented with the reason forthe discontinuance[The reason was given in therecord made herein ],a fact which may have influ-enced the arbitrator'sdecision and is an importantfact in determiningArwood's reasonableness in thecontext of the unfair labor practice issueThe arbitrator's decision and finding of a volun-tary quit must be considered palpably wrong. Thearbitrator ignored the contractual provision whichallowed Arwood to refuse to drive a truck he rea-sonably considered to beunsafe.The arbitrator al-lowed the Respondent to convert Arwood's refusalto drive pursuant to that contract provision to avoluntary quit merely by stating that if he refusedto drive the truck he would be considered a volun-tary quitClearly, such an approach would subvertthe intent of such a contract clause and the applica-tion of theInterborodoctrine.'It is Respondent's position that underOlin Corporation,supra, the instant case must be dismissed for assertedlythis case was fully and fairly arbitrated under the in-volved agreement and the arbitrator found the involvedtruckdriver's termination to be a voluntary quit. Re-spondent contends that since the arbitrator's decision isnot clearly repugnant to the purposes of the Act, defer-ral is proper in this caseIn the alternative, Respondent takes the following po-sitions:1As pointed out by the Supreme Court inCity Disposal Systems,supra,the Board'sinterborodoctrine recognizes as concerted activity an individ-ual employee's reasonable and honest invocation of a right provided forin his collective-bargaining agreement There,as here,a truckdriver re-fused to drive a specific truck and there was a collective-bargainingagreement with a clause providing for the right to refuse to drive anunsafe truck There the Supreme Court accepted the Board's conclusionthat the truckdriver was engaged in concerted activity 562DECISIONSOF NATIONALLABOR RELATIONS BOARDEven if this case is not deferred, however, theRespondent had not violated . . . [section]8(a)(1)of the Act. The Supreme Court's decision inCityDisposalestablished that an employee's "honest andreasonable invocation of a collectively bargainedfor right constitutes concerted activity." Arwood'srefusal to utilize the safety device his doctors indi-cated he should use, and his failure to use the pro-cedures contained in the labor agreement for resolv-ing safety matters is clear evidence that Arwoodwas not asserting a claim under the contract whenhe refused to drive Truck 47. Thus, Arwood's ac-tivitywas not an honest or reasonable invocation ofthe labor agreement to protest a collective safetymatter, but an individual refusal aimed at obtaininghis own objective.Finally, inCityDisposal,theCourt held thatwhile the refusal to work based upon a provision ina labor agreement may constitute concerted activi-ty, such activity is not protected if the labor agree-ment `limits the methods' by which an employeemay raise his contract rights. The labor agreementinvolved in this case clearly limited the methods bywhich Arwood could assert his right to refuse tooperate equipment in an unsafe condition. Arwoodviolated these provisions of the labor agreementwhen he refused to drive Truck 47, and his actionswere thus unprotected under the Act.Inmy opinion, deference should not be accorded tothe arbitrator's award in the instant proceeding. The ar-bitrator concluded that the involved employee voluntariyquit a job he held for 23 years during a confrontation hehad with the 23-year old son of the owner of the Com-pany, Grant Martin. The evidence in this record demon-strates that the arbitrator could not have had certain de-terminative facts before him and, therefore, the recordwhich was developed before the arbitrator was inad-equate for resolving the unfair labor practice Portions ofthe arbitrator's analysis are as follows:He [the truckdriver] said it [the truck] was noisyand bothered his ears. Yet his own Doctor's letter[U. Exh. 2] states that while he has a hearing loss,high frequency in nature, that he could drive andwear ear defenders. The record indicated that hehad earlier warn [sic] ear muffs for a period of onemonth or so and discontinued using the ear protec-tion.The record demonstrated that the grievant didnot report back to his employer for work at any-time since June 23rd. He did stop in on June 25 orthereabouts for his paycheck but did not offer to goto workRealistically, the grievant's job with his employerwas to drive #47 which he had done for fifteenyears. From June 23rd to date he had not offered todo so Other avenues under the contract were avail-able to him, if he wished to protest why he wouldnot drive #47. He could have continued to workand used the contract procedure if he consideredTruck #47 unsafe or not properly equipped. He,even after a cooling off period, beyond,June 23rd,has made no effort to return to work and drive hisregularly assigned Truck #47. He knew the compa-ny's operating procedure as demonstrated by thefact he drove Truck #47 for fifteen years.From the Grievant's actions the Arbitrator con-cludes that the grievant did quit his employmentvoluntarily and that he was not unduly coerced ordischarged by the Company.As noted in the March 31, 1982 decision herein, the in-volved truckdriver,Arwood, ceased utilizing "earmuffs," while driving the involved truck because he be-lieved the device "blocked-out" traffic noise such ashorns, sirens, and police whistles, and the two-way radioin his truck. He wore the device for approximately 4months and ceased in August 1979, approximately 10months before the above-described confrontation. One ofthe experts called by Respondent in the trial herein testi-fied thatit isa very common problem in the industry foremployees to hesitate to wear hearing protection becausethey believe they cannot hear. Arwood did not view thewearing of ear muffs as a viable alternative and his beliefregarding the device cannot, in my opinion, be charac-terized as unreasonable. Grant Martin did not expresslyconsider this to be a viable alternative for there was noindication that he even knew about Arwood wearing earmuffswhile operating the involved truck and GrantMartin did not offer this as an alternative during theabove-described confrontation.Regarding the above-described conclusion of the arbi-trator that Arwood did not offer to go to work afterJune 23, 1980, it was noted at page 23 in the March 31,1982 decision thatRespondent did not deny Arwood's testimony thatafter seeing the doctor he returned to Respondent'sfacility on June 25, [1980] and spoke with Respond-ent's regular dispatcher,Eallonardo,who placedArwood's starting time on the driver's seniority listand told Arwood to report in for work at 7 a.m. onJune 26, [1980]. The record does not contain anyevidence that Arwood's desire to return to work onJune 26 was in any way qualified. Respondent doesnot deny that it, through Eallonardo, then calledArwood and told him not to come to work on June26.2The arbitrator's conclusion that Arwood "could havecontined to work and used the contract procedure if heconsidered Truck 47 unsafe or not properly equipped"must be based on his other conclusion that the truckcould have been operated with ear muffs and the conclu-sion that if Arwood was willing to work he could have.Respondent did not offer to let Arwood drive anothertruck on June 23, 1980, or at any time thereafter. Conse-2 It is noted that the arbitrator at p 7 of his opinion and award (at-tached to ALJ Exh 1) indicated that "the Company states [Arwood]on June 23left the jobsite and did not again report for work " Thearbitrator's opinion and award also indicated that the attorney who ap-peared herein for Respondent appeared there for the Company No attor-ney appeared for the Union in the arbitration proceeding MARTIN REDI-MIXquently, the only way Arwood could have continued towork on June 23, 1980, was to drive truck 47. As indi-cated above, Arwood believed he could not hear ade-quately with the ear muffs on. Since Respondent wouldnot let Arwood return to work, thereisnoway that hecould have continued to work after June 23Inmy opinion the arbitrator was not presented withthe facts relevant to resolving the alleged unfair laborpractice and he failed to treat the contractualissue in-volved herein. His award is palpably wrong.39The UnitedStates SupremeCourt inGary McDonald Y City of WestBranch,No 83-219 (Apr18, 1984),unanimouslyacknowledged thatthere arespecifiedshortcomings in the arbitrationprocessThere it was a563It is also my opinion that nothing inCity Disposal Sys-tems,supra, requires a result different than that reachedin the March 31, 1982 decision.Accordingly, the findings, conclusions, remedy, rec-ommended Order, and appendix of the March 31, 1982decision herein are affirmedquestion of judicial factfinding versus arbitral factfinding while in casessuch as the one at hand it is a question of arbitral factfinding versusquasi-judicial factfindmgThere the Court was also dealing with a differ-ent statuteNonetheless,some of the observations made by the Court ap-parently would apply equally to judicial and quasi-judicial proceedingsHere, however, we are not dealing with the arbitral process in generalbut rather a specific arbitration award,the determinations reached hereinare based on that specific arbitration award